         Case 2:18-cr-00422-SPL Document 371 Filed 11/13/18 Page 1 of 14




     ELIZABETH A. STRANGE
 1   First Assistant United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 14249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500

 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14
                          IN THE UNITED STATES DISTRICT COURT
15
                                FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                               No. CR-18-00422-PHX-SPL
18                         Plaintiff,                    GOVERNMENT’S RESPONSE IN
                                                         OPPOSITION TO MOTIONS TO
19            v.                                        STAY SEIZURE OF ATTORNEYS’
                                                           FEES (Docs. 360, 365, 366)
20
     Michael Lacey, et al.,
21
                           Defendants.
22
23
24          Plaintiff United States of America (the “Government”), by and through its counsel
25   of record, the United States Attorney’s Office for the District of Arizona and Special
26   Assistant United States Attorney John J. Kucera, requests that this Court deny the motions
27   to stay seizure of attorneys’ fees (Docs. 360, 365, 366), because they are improperly filed
28
          Case 2:18-cr-00422-SPL Document 371 Filed 11/13/18 Page 2 of 14




 1   in the wrong jurisdiction and seek relief that is invalid as a matter of law. 1 In support, the
 2   Government states as follows:
 3                    MEMORANDUM OF POINTS AND AUTHORITIES
 4   I.     INTRODUCTION
 5          On October 31, 2018, the Honorable Rozella A. Oliver, United States Magistrate
 6   Judge for the Central District of California (the “CDCA Court”), issued twelve seizure
 7   warrants for funds held in seventeen different bank accounts, which were held in the names
 8   of fifteen different law firms (collectively, the “Seizure Warrants”). 2 The Seizure Warrants
 9   were issued upon the CDCA Court’s probable cause finding that, pursuant to 18 U.S.C.
10   § 981(a)(1)(A) and (C), the funds were property involved in or traceable to money
11   laundering, or were proceeds of violations of 18 U.S.C. §§ 1952, 1956, and 1957 (interstate
12   and foreign travel or transportation in aid of racketeering enterprises, and money laundering
13   offenses, respectively).
14          As it would in the normal course, the Government had intended to serve the seizure
15   warrants on the banks to which they were issued. However, during execution of a similar
16   warrant several weeks prior, that process resulted in one bank’s inadvertent freezing of a
17   law firm’s entire Interest on Lawyer’s Trust Account (“IOLTA”) account, rather than a
18   simple withdrawal of seized funds, causing an unintended interruption to the firm’s
19   operations. To prevent similar interruptions, the Government contacted the fifteen law firms
20   affected by the Seizure Warrants before executing the warrants at the respective banks.
21   Beginning on November 6, 2018, attorneys from the Money Laundering and Asset Recovery
22   Section of the Department of Justice’s Criminal Division began making courtesy calls to
23
     1
24     At a minimum, the Government requests that the Court deny the motions without prejudice
     and transfer them to the CDCA Court. However, should this Court decide to reach the
25   merits, the Government requests that the Court dismiss the motions because they do not
     state a legally valid basis to grant a stay.
26
     2
       Despite the warrants being marked “*SEALED*”, twice, at the top of each warrant, the
27   warrants were not filed under seal. In addition, Doc. 365-1 contains the bank account
     information of the United States Postal Service, and the Government has requested that
28   defense counsel seal that exhibit to prevent public disclosure of Government bank account
     information.

                                                  -2-
         Case 2:18-cr-00422-SPL Document 371 Filed 11/13/18 Page 3 of 14




 1   affected law firms to offer a wire-in-lieu-of-execution of the seizure warrants. (See Doc.
 2   360, Ex. C at 1). The Government explained to each law firm that while normally these
 3   warrants would be served on the bank, the Government was attempting to minimize
 4   interruption by allowing the firms to wire the funds to the Government instead.
 5           Two days later, on November 8, 2018, counsel for Padilla and Vaught responded by
 6   challenging the warrants issued by the CDCA Court, but filed their “Emergency Motion of
 7   Defendants Andrew Padilla and Joye Vaught to Stay Seizure of Attorneys’ Fees and Request
 8   for Immediate Hearing” in the District of Arizona. (See Doc. 360.) On November 9, 2018,
 9   the law firm of Mitchell, Stein, Carey, Chapman PC (“Mitchell Stein”) filed a similar motion
10   to stay the seizure of funds that were paid to them “in connection with the representation of
11   witnesses.” (Doc. 365.) Shortly after, counsel for defendants Michael Lacey, James Larkin,
12   John Brunst, and Scott Spear filed a motion to join defendants’ Andrew Padilla and Joye
13   Vaught Emergency Motion to Stay Seizure of Attorneys’ Fees and Request for Immediate
14   Hearing. (Doc. 366.) The defendants request that this Court stay all twelve of the warrants
15   issued by the CDCA Court, despite the fact that not a single one of the twelve warrants was
16   directed at any of the law firms or any of the defendants involved in that motion. Id. 3
17   Because the arguments presented in all of the above-listed motions are largely the same, the
18   Government is filing this collective response in opposition. On November 13, 2018, the
19   court issued an order temporarily staying the execution of the seizure warrant on the IOLTA
20   accounts for Mitchell Stein.     (Doc. 369). Accordingly, the government is holding in
21   abeyance the execution of the seizure warrants for only accounts held by Mitchell Stein, and
22   attorneys for Vaught (Weiss) and Padilla (Piccarretta) pending the hearing on November 16,
23   2018.
24
25
26
27
     3
      Because several non-defendants have moved or joined in the Motions to Stay Execution
28   of the Seizure Warrants, for clarity, all represented parties seeking to stay execution of the
     Seizure Warrants shall be referred to as “Movants”.

                                                 -3-
           Case 2:18-cr-00422-SPL Document 371 Filed 11/13/18 Page 4 of 14




 1   II.     THE MOTIONS ARE IMPROPERLY FILED AND THIS COURT SHOULD
 2           NOT EXERCISE EQUITABLE JURISDICTION
 3           To the extent that Movants have any basis to contest the Seizure Warrants, such
 4   motions should have been filed in the Central District of California, where the warrants were
 5   issued. The Seizure Warrants were issued pursuant to 18 U.S.C. § 981(a)(1)(A) and (C),
 6   upon the CDCA Court’s probable cause finding that they are property involved in or
 7   traceable to money laundering, or were proceeds of violations of 18 U.S.C. §§ 1952, 1956,
 8   and 1957 (interstate and foreign travel or transportation in aid of racketeering enterprises,
 9   and money laundering offenses, respectively). The statute does not provide a basis for
10   another court to obtain jurisdiction until after property has been seized. 18 U.S.C. §
11   981(b)(3)(“Any motion for the return of property seized under this section shall be filed in
12   the district court in which the seizure warrant was issued or in the district court for the
13   district in which the property was seized.”). 4 Such a motion for the return of property,
14   however, would be filed pursuant to Rule 41(g) of the Federal Rules of Criminal Procedure.
15   However, neither § 981 nor Rule 41 provides a jurisdictional basis for a court, other than
16   the court that issued the warrants, to adjudicate a pre-execution motion, especially one that
17   seeks to stay or vacate the warrants themselves. See Hewlett Packard Co. v. Equipment
18   Resources, Inc., 1992 U.S. Dist. LEXIS 12653, *1 (Misc. No. 92-362, D.D.C. Aug. 25,
19   1992) (denying without prejudice, and transferring, defendant’s motion to stay a seizure
20   order issued by a judge in the Northern District of California, because that judge had asserted
21
22
     4
23     Although the location of seizure has not yet been determined, most of the Seizure Warrants
     would have been served by a law enforcement agent based in Los Angeles who would have
24   served them on California-based branches of the banks involved, as most of these warrants
     were issued to national banks such as JP Morgan Chase, Citibank, US Bank, etc. A small
25   number of the banks at issue, for example, Alliance Bank of Arizona, have branches only in
     Arizona, and would have required service in the District of Arizona. Notably, the law firm
26   that holds an account there, Mitchell Stein, does not represent any charged defendants in
     this case, but merely represents witnesses, the relevance of which is discussed infra. The
27   only law firm that represents charged defendants, Piccarreta Davis Keenan Fidel, P.C. (Doc.
     360), has its IOLTA account(s) at Chase Bank, the warrant for which would have been
28   served in California.


                                                  -4-
         Case 2:18-cr-00422-SPL Document 371 Filed 11/13/18 Page 5 of 14




 1   jurisdiction and any relief defendant sought must be presented to the issuing court). 5
 2   Allowing Movants to file motions such as this also creates forum-shopping problems where,
 3   in cases where they fear they may not get the result they want from the issuing district, they
 4   file motions to stay the warrant with a different court. 6
 5          And, while this Court could find that it has discretionary, equitable jurisdiction over
 6   this matter, it is unnecessary to exercise it. Equitable jurisdiction “is to be exercised, if at
 7   all, with caution and restraint and in accordance with familiar limitations on the granting of
 8   equitable relief.” Meier v. Keller, 521 F.2d 548, 554 (9th Cir. 1975) (citing Hunsucker v.
 9   Phinney, 497 F.2d 29, 34 (5th Cir. 1974)); see also Smith v. Katzenbach, 351 F.2d 810, 815-
10   16 (D.C. Cir. 1965); Centracchio v. Garrity, 198 F.2d 382, 385-86 (1st Cir. 1952); Rodgers
11   v. United States, 158 F. Supp. 670, 675-78 (S.D. Cal. 1958); 3 C. Wright, Federal Practice
12   and Procedure, Criminal § 673 (1969)).
13          In Meier, the Ninth Circuit held that a California district court erred in exercising
14   equitable jurisdiction over Meier’s request for a temporary restraining order, a preliminary
15   and permanent injunction prohibiting his attorney from appearing before any grand jury,
16   suppression of all leads and evidence derived from his attorney’s cooperation, and a Rule
17   41 request that seized documents be returned to him. See id. at 550, 554-56. Meier had
18   been indicted in Nevada, but filed complaints in Nevada and California requesting relief.
19   See id. at 554-55. The Nevada court in which he had been indicted immediately dismissed
20   his request, but the district court in California granted it. Id. On appeal, the Ninth Circuit
21   5
       The dearth of case law on pre-seizure motions to stay execution of warrants is likely due
22   to the fact that notice is not legally required, nor is it usually given, prior to executing a
     seizure warrant. A “seizure for purposes of forfeiture is one of those ‘extraordinary
23   situations’ that justify postponing notice and opportunity for a hearing.” Calero-Toledo v.
     Pearson Yacht Leasing Co., 416 U.S. 663, 676-77 (1974) (citing Fuentes v. Shevin, 407 U.S.
24   67, 90 (1972)).
     6
25     For example, for other assets that were previously seized in this case pursuant to warrants
     issued by the Central District of California, Defendant James Larkin previously filed a 52-
26   page “Motion to Vacate or Modify Seizure Warrants” in the Central District of California,
     where the seizure warrants were issued. (Case No. Case No. 18-MJ-00722, CDCA, filed
27   July 31, 2018.) The CDCA Court did not immediately rule on that motion, nor was there a
     hearing.; It is worth considering whether Movants elected to file this round of “emergency
28   motions” in the District of Arizona, where a hearing was already scheduled on other matters
     and set for only eight days later.

                                                   -5-
            Case 2:18-cr-00422-SPL Document 371 Filed 11/13/18 Page 6 of 14




 1   looked first at whether there was an alternative remedy available to prevent irreparable
 2   harm. See id. at 555. Finding that post-seizure remedies existed, the Court held that the
 3   exercise of equitable jurisdiction was unnecessary. See id. The Court further found that
 4   defendant’s reasons for forum shopping were “all too evident: at best, he hoped for a forum
 5   more sympathetic to his position, at worst, he hoped to delay the Nevada prosecutions and
 6   to gain broader discovery than that normally available.” Id.
 7            Similarly, since the CDCA Court already found probable cause that the funds at issue
 8   are subject to seizure, Movants in this case are hoping that this Court will prove more
 9   sympathetic and repudiate the CDCA Court’s finding. Furthermore, the Government
10   contacted every law firm subject to these Seizure Warrants and informed them of the proper
11   legal remedy they have if they feel the warrants were issued in error – to file a claim in this
12   Court’s ancillary proceedings, or, if the Sixth Amendment applies to their client(s), to
13   request a Monsanto-type hearing, as discussed further below. But what Movants actually
14   want from this Court is clear – an end-run around lawful forfeiture proceedings and a means
15   to avoid the threshold showing requirements of Monsanto. Consequently, this Court should
16   respect the probable cause finding of the CDCA Court, reject Movants’ attempts to forum
17   shop, and refuse to exercise jurisdiction over this matter.
18   III.     STAY OF SEIZURE WARRANTS IS NOT THE APPROPRIATE REMEDY
19            In addition to filing in the wrong jurisdiction, Movants’ request for a stay of the
20   Seizure Warrants is not an appropriate remedy. As discussed above, Movants have a
21   statutory remedy in the ancillary proceedings that will occur in this case, as well as being
22   entitled to a Monsanto hearing if the Sixth Amendment is applicable. 7
23            A.    Proper Remedy for Seizures is the Ancillary Proceeding and Forcing
24                  Parties to Wait Does Not Violate Due Process
25
     7
26     Not only are defendants entitled to a Monsanto hearing, but the Government repeatedly
     offered to release a portion of funds for attorneys’ fees, for indigent defendants upon an
27   informal showing of need. (See, e.g., Doc. 360, Ex. C at 5). None of the defendants have
     attempted to make such a showing. Counsel for Larkin expressed interest in doing so, but
28   to date, has not provided anything to support a claim of indigence.


                                                  -6-
         Case 2:18-cr-00422-SPL Document 371 Filed 11/13/18 Page 7 of 14




 1          Title 21 U.S.C. § 853(k) ensures an orderly forfeiture process and protects the district
 2   court’s exclusive jurisdiction over assets subject to criminal forfeiture. 8 Section 853(n) sets
 3   forth the procedures for determining third party rights in criminal forfeiture cases, and
 4   expressly bars third parties from contesting the forfeiture in any other forum. The Movants’
 5   “emergency motions” are simply another attempt by third parties and defendants in the
 6   Backpage proceedings to contest forfeiture in another forum, 9 a tactic that is barred by
 7   Section 853.
 8          The Supreme Court has consistently held that deferring ownership issues to the
 9   ancillary proceeding was a policy choice that Congress was entitled to make, even if it
10   prolongs the forfeiture process. See Libretti v. United States, 516 U.S. 29, 44 (1995); see
11   also United States v. Coffman, 574 F. App’x 541, 564 (6th Cir. 2014) (same). Forcing third
12   parties to wait until the ancillary proceeding to contest the forfeiture does not violate due
13   process. See United States v. Lazarenko, 476 F.3d 642, 648 (9th Cir. 2007) (forcing a third
14   party to wait until the ancillary proceeding to contest a forfeiture, rather than granting an
15   immediate hearing on a motion to vacate a seizure pursuant to section 853(f), does not
16   violate the third party’s right to due process); see also United States v. Watts, 786 F.3d 152,
17   175 (2d Cir. 2015) (holding that, beyond § 853(n)(6)(A), (B), the statute authorizes no
18   challenges to the forfeitability of a defendant’s property by interested third parties); United
19
     8
20     “Except as provided in subsection (n), no party claiming an interest in property subject to
     forfeiture under this section may… commence an action at law or equity against the United
21   States concerning the validity of his alleged interest in the property subsequent to the filing
     of an indictment or information alleging that the property is subject to forfeiture under this
22   section.” 21 U.S.C. § 853(k)(2).
     9
        When Defendant Larkin’s “Motion to Vacate or Modify Seizure Warrants” was not
23   immediately ruled on by the Central District of California, he and several other defendants
     filed an 84-page civil complaint in the Delaware Chancery Court, attempting to collaterally
24   attack assets that were subject to federal forfeiture, in direct contradiction of 21 U.S.C. §
     853(n). Camarillo Holdings, LLC vs. Amstel River Holdings, LLC, Del. Ct. of Chancery,
25   Case No. 2018-0606-SG, Aug. 16, 2018, Doc. 1. On the same day they filed their Verified
     Complaint, defendants filed a Motion for Expedited Proceedings, requesting “that trial be
26   scheduled as soon as the Court’s calendar permits in the 45-60 day time-frame [sic].” Id. at
     Doc.15. One day after being notified of the seizure warrants issued in CDCA, Movants filed
27   motions to stay the ancillary proceedings in defendant Carl Ferrer’s criminal case (Case No.
     2:18-cr-00464-SPL, Dist. Of Ariz.), because the “Delaware court’s ruling will have a direct
28   and material impact on Claimants’ petitions and this Court’s adjudication of Claimants’
     interest(s) in the relevant assets.” Id. at Doc. 44. See also, id. at Docs. 45-48.

                                                  -7-
         Case 2:18-cr-00422-SPL Document 371 Filed 11/13/18 Page 8 of 14




 1   States v. Holy Land Found. for Relief & Dev., 493 F.3d 469, 477 (5th Cir. 2007) (en banc)
 2   (Section 853(k) ensures an orderly process that relieves the Government of the burden of
 3   having to defend the forfeiture against third party claims during an ongoing prosecution
 4   while protecting the third party’s right to a day in court in the ancillary proceeding; this
 5   procedure does not violate the third party’s right to due process); De Almeida v. United
 6   States, 459 F.3d 377, 381 (2nd Cir. 2006) (until the ancillary proceeding, the ownership of
 7   the property is irrelevant; any property involved in the offense of conviction may be
 8   forfeited; thus, the Government does not have to establish the defendant’s ownership of the
 9   property to seize it pending trial or to obtain a preliminary order of forfeiture, and section
10   853(k) makes it clear that the third party must wait until the ancillary proceeding to assert
11   his rights); Sunrise Acad. v. United States, 791 F. Supp. 2d 200, 205-07 (D.D.C. 2011)
12   (conducting a thorough due process analysis and concluding that absent a showing of
13   irreparable injury, requiring a third party to wait until the ancillary proceeding does not
14   violate due process); United States v. McCorkle, 143 F. Supp. 2d 1311, 1318-19 (M.D. Fla.
15   2001) (“Congress has established the procedure for adjudicating third party interests in
16   forfeited property. 21 U.S.C. § 853(n). A petitioner must follow the specified procedure,
17   and may not commence a separate action against the United States concerning the validity
18   of his alleged interest in the forfeited property. 21 U.S.C. § 853(k).”).
19          Even the traditional post-seizure remedy of Rule 41 is inappropriate in the case of a
20   third party seeking the release of property seized or restrained for criminal forfeiture. While
21   Rule 41 allows claimants to file a motion to return property if they believe the initial seizure
22   was improper, United States v. Eight Thousand Eight Hundred & Fifty Dollars ($8,850) in
23   United States Currency, 461 U.S. 555, 569 (1983), Section 853(k) bars third parties from
24   commencing any action against the United States after an indictment has been filed and the
25   asset becomes subject to criminal forfeiture. See, e.g., United States v. Lugo, 2012 WL
26   32452, *2 (E.D.N.Y. Jan. 5, 2012) (§ 853(k) bars a third party from seeking the return of
27   property subject to criminal forfeiture by filing a Rule 41(g) motion pre-trial; that there was
28   no forfeiture notice in the indictment when the motion was filed did not matter because the


                                                  -8-
         Case 2:18-cr-00422-SPL Document 371 Filed 11/13/18 Page 9 of 14




 1   Government filed a superseding information that did contain such notice); Sunrise Acad. v.
 2   United States, 791 F. Supp. 2d 200, 203-04 (D.D.C. 2011) (§ 853(k) bars a third party from
 3   seeking pre-trial release of property seized from its own bank account by filing a lawsuit
 4   against the U.S.; it is not trumped by Rule 41(g)); Walker v. United States, 2011 WL 62139,
 5   *1 (W.D. Wash. Jan. 7, 2011) (defendant’s mother could not use Rule 41(g) to seek pre-trial
 6   return of vehicle seized from the defendant and listed in his indictment as subject to
 7   forfeiture); Account Servs. Corp. v. United States, 2009 WL 2755649, *2-4 (S.D. Cal. Aug.
 8   27, 2009) (once seized property is included in a criminal indictment, a third party who
 9   alleges that the property belongs to it cannot file a Rule 41(g) motion for its return; despite
10   the inevitable delay, the third party’s right to contest the forfeiture in the post-trial ancillary
11   proceeding is an adequate remedy at law; but the court must be sure that the seizure did not
12   involve a “callous disregard” for the third party’s Fourth Amendment rights and that the
13   third party is not suffering irreparable harm). “The law appears settled that an ancillary
14   proceeding constitutes the only avenue for a third party claiming an interest in seized
15   property.” Lazarenko, 469 F.3d at 821.
16          The CDCA Court found probable cause that the funds at issue in the Seizure Warrants
17   were subject to forfeiture. Many of the bank accounts have already been included in a
18   Preliminary Order of Forfeiture in defendant Carl Ferrer’s criminal case. See Case No. 2:18-
19   cr-00465-SPL, Dist. of Ariz., at Doc. 43-1. Because the assets at issue are subject to
20   forfeiture, the appropriate remedy to challenge the seizure is through the ancillary
21   proceeding.
22          B.      Proper Remedy for Sixth Amendment Claims over Seized Funds is a
23                  Monsanto Hearing
24          A post-restraint, pretrial hearing is available as an exception to the ancillary
25   proceeding remedy, but only if (1) the Sixth Amendment is implicated, and (2) the defendant
26   makes a prima facie showing that there is no probable cause for the forfeiture of the
27   restrained property. United States v. Monsanto, 491 U.S. 600, 109 S. Ct. 2657, 105 L. Ed.
28   2d 512 (1989). Neither the Fifth nor the Sixth Amendment requires Congress to permit a


                                                    -9-
         Case 2:18-cr-00422-SPL Document 371 Filed 11/13/18 Page 10 of 14




 1   defendant to use tainted assets adjudged to be forfeitable to pay legal fees. See Caplin &
 2   Drysdale v. United States, 491 U.S. 617, 633 (1989) (post-trial); United States v. Monsanto,
 3   491 U.S. 600, 616 (1989) (pretrial). Congress’ rationale for this was clear: “[p]ermitting a
 4   defendant to use assets for his private purposes that ... will become the property of the United
 5   States if a conviction occurs cannot be sanctioned.” Monsanto, 491 U.S. at 613, 109 S.Ct.
 6   2657.
 7                 1.     The Sixth Amendment is not implicated where an individual has
 8                        not been charged.
 9           The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall
10   enjoy the right ... to have the assistance of counsel for his defense.” U.S. CONSTITUTION,
11   6TH AMEND. In McNeil v. Wisconsin, 501 U.S. 171 (1991), the Supreme Court explained
12   when this right arises:
13           The Sixth Amendment right [to counsel] ... is offense specific. It cannot be
             invoked once for all future prosecutions, for it does not attach until a
14
             prosecution is commenced, that is, at or after the initiation of adversary
15           judicial criminal proceedings—whether by way of formal charge,
             preliminary hearing, indictment, information, or arraignment.
16
17   Id., at 175 (citations and internal quotation marks omitted). The only other “right to counsel”

18   found outside of the Sixth Amendment, is the Fifth Amendment guarantee that “[n]o person

19   ... shall be compelled in any criminal case to be a witness against himself.” Id., at 176. In

20   Miranda v. Arizona, 384 U.S. 436 (1966), the Supreme Court “established a number of

21   prophylactic rights designed to counteract the “inherently compelling pressures” of

22   custodial interrogation, including the right to have counsel present.” Id. Thus, a right to

23   counsel can attach at the time of arrest or during custodial interrogation, where the Fifth

24   Amendment is implicated and a subject requests that counsel be present. Id. Whether

25   Monsanto applies to a Fifth Amendment right to counsel in a situation where the defendant

26   has been arrested or requests counsel during a custodial interrogation, appears to be an issue

27   of first impression. However, where an individual has not been charged, is not under arrest,

28


                                                  - 10 -
         Case 2:18-cr-00422-SPL Document 371 Filed 11/13/18 Page 11 of 14




 1   and is not requesting counsel as part of a custodial interrogation, the right to counsel has not
 2   attached, and no Sixth Amendment rights are implicated.
 3          Here, the only Movants who have a Sixth Amendment right to counsel, and have
 4   counsel who are subject to the Seizure Warrants, are Padilla and Vaught. (Case No. 2:18-
 5   cr-00422-SPL, Dist. of Ariz., Doc. 360.) Defendants Larkin, Lacey, Spear and Brunst have
 6   a Sixth Amendment right to counsel, but none of the Seizure Warrants were issued to a law
 7   firm that represents them and none of their attorneys’ fees are included in the twelve
 8   warrants. It is unclear what standing they are claiming to have to contest warrants issued to
 9   accounts completely unrelated to their retained attorneys, and which are neither in their
10   possession nor control.
11          The only law firm bank account included in the Seizure Warrants that ostensibly
12   represents one of the charged Defendants belongs to Mitchell Stein, who, according to
13   PACER, represents defendants Larkin, Spear, Brunst, Hyer, Padilla, Vought, and several
14   uncharged “movants.” However, Mitchell Stein’s Motion states that they were only filing
15   on behalf of eight clients who consist of “various current and former Backpage employee
16   witnesses in this case,” rather than any charged defendants (Case No. 2:18-cr-00422-SPL,
17   Dist. of Ariz., Doc. 365). Consequently, Mitchell Stein’s uncharged clients have no Sixth
18   Amendment basis to contest the Seizure Warrants.
19                 2.     Not a single Movant has made the threshold showing that they do
20                        not possess sufficient assets to obtain counsel.
21          To seek relief from seizure, a defendant must first make a showing that they do not
22   possess sufficient assets to obtain counsel. Only where all of a defendant’s assets have been
23   seized or restrained are the defendant’s Fifth and Sixth Amendment rights violated. See
24   United States v. Unimex, Inc., 991 F.2d 546, 551 (9th Cir. 1993) (“Unimex’s right to counsel
25   under the Sixth Amendment and to Due Process under the Fifth Amendment were violated
26   by taking away all of its assets, denying it an opportunity to show cause prior to its criminal
27   trial that an amount it could have used for attorneys’ fees was non-forfeitable.”). “To even
28   be entitled to the hearing, defendants must first show a genuine need to use the assets to


                                                  - 11 -
          Case 2:18-cr-00422-SPL Document 371 Filed 11/13/18 Page 12 of 14




 1   retain counsel of choice.” See Kaley v. United States, 571 U.S. 320, 353-54 (2014) 353-54
 2   (Roberts, C.J., dissenting) (citing United States v. Bonventre, 720 F.3d 126, 133 (2d Cir.
 3   2013) (holding that to qualify for a post-restraint Monsanto hearing, the defendant must
 4   disclose his net worth, provide a comprehensive list of his assets, and explain how he has
 5   been paying his significant living expenses; it is not enough to contrast his income stream
 6   and bank account balances with his living expenses and legal fees)). In applying Unimex,
 7   courts put the initial burden upon the defendant to show that he lacks sufficient funds. See
 8   United States v. McCray, 113 F. App’x. 770, 772 (9th Cir. 2004) (upholding district court’s
 9   refusal to grant Monsanto hearing regarding funds held in parallel civil case; holding
10   defendant has no Sixth Amendment right to a hearing unless he offers evidence as to the
11   source of the restrained property and “his inability to compensate counsel from other funds
12   available to him”) (citing Unimex, 991 F.2d at 551); see also United States v. Wetselaar,
13   2013 WL 8206582, *19-20, *23 (D. Nev. Dec. 31, 2013) (applying Unimex and denying
14   request for probable cause hearing; Government not required to “re-establish” probable
15   cause that property is traceable to the offense until defendant shows that he lacks other
16   funds); United States v. Swenson, 2013 WL 3322632 (D. Idaho July 1, 2013) (if property is
17   seized, the court applies Unimex, which permits a hearing only if the defendant satisfies the
18   burden of proving need and that funds are not tainted); United States v. Approximately
19   $144,001 in U.S. Currency, 2011 WL 5345266 (N.D. Cal. Nov. 7, 2011) (applying Unimex,
20   finding defendant not entitled to a probable cause hearing in his civil forfeiture case without
21   first showing that he lacked other funds with which to retain counsel in the related criminal
22   matter).
23          After making a showing of financial necessity, 10 a defendant may make a prima facie
24   showing that there is no probable cause for the forfeiture of the restrained property in order
25
     10
       “Perhaps recognizing that Monsanto hearings might be used only to gain a sneak peak of
26   the Government’s case and witnesses, thereby wasting prosecutorial resources, a majority
     of courts have held that such hearings are necessary only where the criminal defendant
27   makes at least an initial showing that he has no other assets with which to retain private
     counsel.” United States v. Kramer, No. 1:06CR200-ENV-CLP, 2006 WL 3545026, at *4
28   (E.D.N.Y. Dec. 8, 2006) (citing United States v. Jamieson, 427 F.3d 394, 406 n. 3 (6th
     Cir.2005) (cataloguing other circuit’s approaches)).

                                                 - 12 -
           Case 2:18-cr-00422-SPL Document 371 Filed 11/13/18 Page 13 of 14




 1   to be entitled to a Monsanto hearing. At the probable cause hearing, a defendant cannot
 2   challenge the grand jury’s finding of probable cause with respect to the underlying crime,
 3   but he retains the right to challenge the probable cause regarding the nexus between the
 4   property and the offense. Cf. Kaley v. United States, 571 U.S. 320, 341 (2014). However,
 5   to be entitled to this remedy, the defendant must first have his assets seized or restrained,
 6   and prove that he otherwise has insufficient funds to mount a defense.
 7           Movants argue that the Government should have to litigate the merits of the forfeiture
 8   case now, and prove the Government’s theory of forfeitability prior to seizure. But that is
 9   not the law and Movants have made no threshold showing of financial need that would
10   entitle them to such a hearing at this point.
11   IV.     CONCLUSION
12           Despite Movants’ contention that this case is somehow different from any other
13   federal case that involves the seizure of proceeds and funds involved in money laundering,
14   as the CDCA Court determined in its probable cause finding - it is not. All but two of the
15   Movants lack any Sixth Amendment claim to the finds, and the two who have been charged,
16   did not make the requisite threshold showing of financial need to be entitled to a hearing.
17   Consequently, the proper legal recourse for challenging the Government’s theory of
18   forfeiture (which will undoubtedly be litigated as part of the Government’s criminal case in
19   chief), is for Movants’ to file a claim in the ancillary proceeding. The Emergency Motions
20   to Stay Seizure of Attorneys’ Fees (Docs. 360, 365, 366) should be DENIED because: this
21   Court should respect the jurisdiction of the CDCA Court and its rulings; most of the Movants
22   lack standing to request the relief they seek; none of the Movants have made the requisite
23   threshold showing of financial need; and the requested remedy is inappropriate – any
24   remaining third party claims must be adjudicated during the ancillary proceeding.
25
26
27
28


                                                     - 13 -
        Case 2:18-cr-00422-SPL Document 371 Filed 11/13/18 Page 14 of 14




 1         Respectfully submitted this 13th of November, 2018.
 2                                            ELIZABETH A. STRANGE
                                              First Assistant United States Attorney
 3                                            District of Arizona
 4                                            BRIAN BENCZKOWSKI
                                              Assistant Attorney General
 5                                            U.S. Department of Justice
                                              Criminal Division, U.S. Department of Justice
 6
                                              KEVIN RAPP
 7                                            MARGARET PERLMETER
                                              ANDREW STONE
 8                                            PETER KOZINETS
                                              Assistant United States Attorneys
 9
                                              REGINALD E. JONES
10                                            Senior Trial Attorney
11                                                 s/John J. Kucera
12                                            JOHN J. KUCERA
                                              Special Assistant United States Attorney
13
                                              Attorneys for Plaintiff
14                                            UNITED STATES OF AMERICA
15
16
                                  CERTIFICATE OF SERVICE
17          I hereby certify that on this 13th day of November 2018, I electronically transmitted
     the attached document to the Clerk’s Office using the CM/ECF System for filing and
18   transmittal of a Notice of Electronic Filing to the following CM/ECF registrant:
19   Anne Chapman, Erin McCampbell, Gregory Zamora, James Grant, Lee Stein, Paul
     Cambria, Robert Corn-Revere, Ronald London, Janey Henze Cook, John Littrell, Kenneth
20   Miller, Thomas Bienart, Jr., Bruce Feder, Michael Kimerer, Rhonda Neff, KC Maxwell,
     David Wakukawa, Michael Piccarreta, Stephen Weiss, Gopi Panchapakesan, Ariel
21   Neuman, Gary Lincenberg, Anthony Bisconti, Whitney Bernstein, Seetha Ramachandran.

22
23
      s/
24   U.S. Attorney’s Office

25
26
27
28


                                                - 14 -
